DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information disclosure statements (IDS) filed on 04/08/2019, 05/15/2019, and 08/02/2021 have been acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given on 04/19/2022 by Applicant’s Attorney, Scott Horstemeyer.

The application has been amended as follows:

CLAIMS:
1. Pliers for pressing or crimping a workpiece, the pliers comprising:
a) two pliers jaws, 
b) two hand levers, 
c) a driving mechanism which drivingly couples the hand levers to the pliers jaws such that it is possible to induce a working stroke from an open position of the pliers jaws into a closed position of the pliers jaws by a manually induced relative movement of the hand levers, the working stroke comprising:
ca) an equilibrium position between the open position and the closed position of the pliers jaws, 
cb) a first working stroke part located between the open position and the equilibrium position of the pliers jaws configured to clamp the workpiece between the pliers jaws and 
cc) a second working stroke part located between the equilibrium position and the closed position of the pliers jaws configured to press or crimp the workpiece clamped between the pliers jaws,
d) a spring device positioned on the driving mechanism which biases the pliers jaws toward and away from each other and which 
da) in the equilibrium position does not apply a net force to the pliers jaws, 
db) in the first working stroke part applies a closing force to the pliers jaws to bring the pliers jaws into the equilibrium position without manual application of force to the two hand levers and 
dc) in a second working stroke part applies an opening force to the pliers jaws such that when the second working stroke part is completed and the hand levers are released the pliers jaws return to the equilibrium position.

4. The pliers of claim 1 wherein 
a) at least one stop is provided which defines an external displacement of a spring base of the spring device, 
b) at least one follower is provided and 
c) in one of said [[working stroke parts]] first working stroke part and said second working stroke part, a follower moves the spring base of the spring device away from the stop.

7. The pliers of claim 6 wherein spring arms of the U-shaped bending spring or leaf spring extend in a direction of a longitudinal axis of a pliers head or in the direction of the hand levers when closed relative to each other.

8. The pliers of claim 1 wherein 
a) a forced locking unit is provided which secures the pliers jaws in a reached partially closed position against an opening movement and allows an opening movement of the pliers jaws only when the second working stroke part has been completed [[completely been passed]] and 
b) the spring device moves the pliers jaws into the equilibrium position when the working stroke has been completed [[completely been passed]].

9. The pliers of claim 1 wherein the pliers comprise a latching device or a locking device which secures the open position of the pliers jaws.

11. The pliers of claim 10 wherein 
a) the spring of the spring device is [[an]] a U-shaped bending spring or leaf spring 
b) a spring arm of the U-shaped bending spring or leaf spring forms a latching spring arm of the latching device and
 c) the latching spring arm elastically supports a latching element which is latched with a counter latching element which is moved relative to the latching element over the working stroke.
17. The pliers of claim 12 wherein the pivot joint by which the movable pliers part is linked for being pivoted to the fixed pliers part is located in [[the]] a half of [[the longitudinal extension of]] the fixed pliers part [[being arranged]] on [[the]] a side of the fixed pliers part remote from a pliers head.

SPECIFICATION:
“smaller transmission ration” on Page 3 line 3 is replaced with “smaller transmission ratio”.
“the fixed pliers part plate 14a, 14b” on Page 15 line 11 is replaced with “the fixed pliers part plates 4a, 4b”.
“leaf spring on bending spring 66” on Page 17 line 25-26 is replaced with “leaf spring on bending spring 36”
“two compression spring 68, 39” on Page 20 line 12-13 is replaced with “two compression spring 68, 69”


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Independent Claim 1 is directed towards pliers for pressing or crimping a workpiece. The prior art fails to disclose or render obvious all of the limitations of claim 1. Specifically, the prior art does not disclose or render obvious the combination of the following limitations in view of the rest of the claimed limitations of claim 1: 
pliers including two pliers jaws, two hand levers, a driving mechanism that drivingly couples the hand levers and the pliers jaws, and a spring device positioned on the driving mechanism to bias the pliers jaws toward and away from each other, wherein the driving mechanism induces a working stroke from an open position of the pliers jaws into a closed position of the pliers jaws by a manually induced relative movement of the hand levers, wherein the working stroke includes an equilibrium position between the open position and the closed position in which the spring device does not apply a net force to the pliers jaws, a first working stroke part between the open position and the equilibrium position of the pliers jaws configured to clamp the workpiece between the pliers jaws and wherein the spring device applies a closing force to the pliers jaws to bring the jaws into the equilibrium position without manual application of force, and a second working stroke part between the equilibrium position and the closed position of the pliers jaws configured to press or crimp the workpiece clamped between the pliers jaws wherein the spring device applied an opening force to the pliers jaws such that when the second working stroke is completes and the hand levers are released the pliers jaws return to the equilibrium position.

The closest prior art are the following references, but none the references alone or in combination disclose or render obvious the invention as claimed in independent claim 1:
US 6,508,149 (and US 6,612,206) that discloses similar pliers with plier jaws (1 and 3, Fig 4-6), hand levers (2 and 4), a driving mechanism that drivingly couples the hand levers and plier jaws to move between an open position and a closed position (see Fig 5-6), and a spring device (plate springs 5 and 6, and spring plates 34b and 35b) that provide an opening force to the plier jaws, wherein in a first working stroke part mainly the plate springs 5 and 6 provide the opening force and in a second working stroke part the plate springs 5 and 6 reach a maximum deflection displacement therefore the force characteristics are determined based on the spring plates 34b and 35b (Col 6 line 22-46). However, this reference does not disclose that the working stroke includes an equilibrium position in which the spring device does not apply a net force to the pliers jaws, a first working stroke part between the open position and the equilibrium position of the pliers jaws configured to clamp the workpiece between the pliers jaws and wherein the spring device applies a closing force to the pliers jaws to bring the jaws into the equilibrium position without manual application of force, and a second working stroke part between the equilibrium position and the closed position of the pliers jaws configured to press or crimp the workpiece clamped between the pliers jaws wherein the spring device applied an opening force to the pliers jaws such that when the second working stroke is completes and the hand levers are released the pliers jaws return to the equilibrium position.
US 7,444,907 that discloses similar pliers wherein a main leaf spring (74, Fig 4) biases the jaws to be normally spread apart to receive a workpiece, and a lower arm spring arm (68, Fig 4) that resists rotation of one of the handles (68) toward the closed position.
US 4,381,661 that discloses similar pliers comprising a spring (65 in Fig 11; 65’ in Fig 12) that provides an opening force between the handles/dies.

Claims 1-17 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM, Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729